       Case 2:20-cv-00192-DMC Document 17 Filed 10/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RYAN NEIL SHROPSHIRE,                              No. 2:20-CV-0192-DMC-P
12                       Plaintiff,
13           v.                                          ORDER
14    EL DORADO CO. SHERIFF OFFICE, et
      al.,
15
                         Defendants.
16

17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. Pending before the Court are Plaintiff’s motion for an extension of time, ECF

20   No. 9, and motion for leave to amend, ECF No. 14.

21                  Plaintiff seeks both leave to amend and an extension of time to file a first amended

22   complaint. The Federal Rules of Civil Procedure provide that a party may amend his or her

23   pleading once as a matter of course within 21 days of serving the pleading or, if the pleading is

24   one to which a responsive pleading is required, within 21 days after service of the responsive

25   pleading, see Fed. R. Civ. P. 15(a)(1)(A), or within 21 days after service of a motion under Rule

26   12(b), (e), or (f) of the rules, whichever time is earlier, see Fed. R. Civ. P. 15(a)(1)(B). Because

27   the pleading Plaintiff seeks to amend is one to which a response is required, and because no

28   response to the pleading has been served, leave of Court is not required. Similarly, no extension
                                                        1
       Case 2:20-cv-00192-DMC Document 17 Filed 10/30/20 Page 2 of 2


 1   of time is required. This action shall proceed on the first amended complaint filed with Plaintiff’s

 2   motion for leave to amend on August 12, 2020. See ECF No. 13.

 3                  Accordingly, IT IS HEREBY ORDERED that:

 4                  1.     Plaintiff’s motion for leave to amend, ECF No. 14, is denied as

 5   unnecessary;

 6                  2.     Plaintiff’s motion for an extension of time, ECF No. 9, to file an amended

 7   complaint is denied as unnecessary; and

 8                  3.     This action proceeds on Plaintiff’s first amended complaint filed on August

 9   12, 2020.

10

11

12   Dated: October 30, 2020
                                                           ____________________________________
13                                                         DENNIS M. COTA
14                                                         UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
